CHILTON, C. J.
—The sole question in this case is, whether the note offered in evidence, unaccompanied with any offer of extraneous proof explanatory of it, was proper evidence for the jury : in other words, whether it created, prima facie, an obligation upon Cotton, the alleged maker. It is in these words :—
“ Twenty days after date, I promise to pay to James Thompson, or order, four hundred and forty-two dollars, value received. Given under my hand and seal, this 22d day of December, 1835. (signed) Benjamin Watson [seal],
Agent for Cyrus Cotton, Sen.”
In Martin v. Dortch, 1 Stew. 479, a sealed instrument, executed substantially as the above, was held to be well executed by the person for whom the maker described himself as agent; but this decision was virtually overruled in Skinner v. Gunn, 9 Porter 305, and (we think) cannot be regarded as a correct exposition of the law. We perceive no difference, in principle, between this case and that of Skinner v. Gunn, supra. True, in that case, the body of the instrument read, “ I, Isaac Hughes, for and in consideration,” &c., and conclu. ded, “ In witness whereof I have hereunto set my hand and seal” — (signed) I. Hughes [seal], attorney for Livingston Skinnerwhile in. this case, the name is not put in appo*593sition with the pronoun. But it is too clear to admit of any doubt, that the pronoun stands for Watson, whose seal is at. tached, and who, in the attestation, says, “ witness my hand and seal.” It is, in our opinion, the seal and obligation of Watson, and the addition of “agent for Cyrus Cotton, sen.,” must be regarded as descriptive of the person.—See Carter v. Doe ex dem. Chaudron, 21 Ala. Rep. 72, where the principle here involved is incidentally discussed, and a number of the authorities cited.—Story on Agency, § 151; Story on Contracts (3 fed.) §§ 141, 142. Whether a different interpretation might not be given to the instrument, if it had not been under seal, it is not necessary now to decide.
Let the judgment be affirmed.
Rice, J., having been of counsel, did not sit in this case.